Title: To George Washington from William Shippen, Jr., 12 December 1777
From: Shippen, William Jr.
To: Washington, George



Dear Sir
Buckingham Hospital [Bucks County, Pa.]Decr 12. 1777.

In consequence of your Excellencys direction which I received to day from Dr Cochran I have given orders to have the sick removed from Trenton—& will immediately direct the removal of those at Princeton, if you think tis absolutely necessary, altho they are now very comfortably situated & it will be fatal to many of them to move. If it can be allowed, I should wish two or three weeks continuance at princeton, if not, please Sir to signify it by the bearer, who waits on your excellency for an answer. The Buckingham & Plumsted hospitals are moving. What is your desire concerning the Hospitals at Easton & Bethlehem? They are now in very good order and where to fix them so well I know not; but your orders shall be punctually obey’d & my utmost exertions used to make the poor soldiers happy.
If Col. Nicola & his corps of Invalids can be spared they will be very useful at our Hospitals & the Hospitals very useful to them for two thirds are generally in the Hospitals.
I intended to have waited on your Excellency to morrow, but the removal of the sick makes my presence absolutely necessary here. I am Dr Sir Your obedt & very humble Servant

W. Shippen Jr.

